Citation Nr: 1706418	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than December 17, 2010, for the award of service connection for ischemic heart disease (IHD).


REPRESENTATION

Veteran is represented by:  Daniel G. Curry, Attorney 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1965 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in December 2012 and August 2014 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an earlier effective date for the award of service connection for IHD.  In February 2003, the Veteran filed a service connection claim for a heart disability, claimed as residuals of a myocardial infarction.  In a February 2004 rating decision, service connection was denied for residuals of a myocardial infarction because the there was no evidence that the claimed condition existed and was related to service. 

In a May 2011 rating decision, service connection was granted for IHD on a presumptive basis due to exposure to herbicide agents during service, and a 10 percent rating was assigned, effective December 17, 2010.  Thereafter, the Veteran appealed the effective date assigned to the award of service connection for IHD.    

For cases involving presumptive service connection due to herbicide exposure,      there is an exception to the generally applicable law and regulation regarding the assignment of an effective date.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989,     or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was first received by VA or the date the disability arose, except as otherwise provided for claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2)-(3).  

The Veteran asserts that his IHD arose prior to December 17, 2010.  

In May 2003, the Veteran was hospitalized for a transient ischemic attack.  He later complained of chest pain, and a cardiac evaluation was negative for ischemia.  No diagnosis of a heart disability was made.

Subsequent VA treatment records note that an exercise test performed in July 2006 was nondiagnostic for electrocardiogram (ECG) evidence of active inducible myocardial ischemia, and the Veteran reported no symptoms suggestive of angina.  An August 2006 stress test revealed a low probability for significant inducible ischemia.

In May 2007, the Veteran complained of low energy and some heaviness and tightness in his chest.  It was noted that he had no history of myocardial infarction, catheterization, percutaneous transluminal coronary angioplasty, stent, coronary artery bypass grafting, congestive heart failure, or arrhythmias.  An echocardiogram revealed normal left ventricular function, moderate concentric left ventricular hypertrophy, no significant regional wall motion abnormalities, and borderline diastolic dysfunction.  

A December 2008 VA treatment record indicates that the Veteran was recently treated at Research Medical Center for evaluation of chest pain and that a cardiac stress test was nondiagnostic, an echocardiogram showed good ejection fraction of 65 percent, and cardiac enzymes were normal.  

A May 2009 private treatment record indicates that the Veteran reported to the emergency room with complaints of chills, fever, and body aches.  He reported a past medical history of coronary artery disease, and the diagnostic impression was possible coronary artery disease.

Cardiac catheterization performed in October 2010 revealed mild coronary artery disease.  A March 2011 VA examination report indicates that the Veteran was first diagnosed with IHD in October 2010.

In December 2012, the Board remanded the Veteran's claim to obtain VA treatment records dated prior to 2006, to specifically include complete records of the Veteran's May 2003 hospitalization.  The Board also directed the RO to obtain a supplemental opinion as to whether the medical evidence of record demonstrated that the Veteran had IHD during his 2003 hospitalization.

Thereafter, the RO obtained all outstanding VA treatment records, and a supplemental 
opinion was issued in June 2013.  After reviewing the evidence of record, the VA examiner concluded that the Veteran did not have IHD during the 2003 hospitalization and further opined that:

The [Veteran] did not have [a] diagnosis of IHD until 2008.  [H]e had [an] abnormal ECG in 2011 which showed inferior [myocardial infarction] prior to [October 2009].  He underwent 2 vessel [coronary artery bypass grafting] in 2009 at KU via VAMC.  

Since the 2011 heart [VA examination], he had another heart [VA examination] dated [May 2012] with the most current estimated METS and ECHO results.

A review of the Veteran's claims file reveals no record an inferior myocardial infarction prior to October 2009, coronary artery bypass grafting in 2009, or a May 2012 VA heart examination.  Thus, it appears that the June 2013 VA examiner may have been referring to the medical records of another veteran.  As such, the Board finds that a remand is necessary to obtain another opinion as to the earliest date the record demonstrates that the Veteran had IHD.  

Additionally, in a December 2014 written statement, the Veteran's attorney asserted that the Veteran had IHD prior to the October 2010 diagnosis because VA treatment records from 2008 and 2009 showed a prescription for nitroglycerine, a medication used to treat angina.

A review of the Veteran's VA treatment records reveals a prescription for nitroglycerine that was initially filled in late November 2008.  A December 2008 VA treatment record indicates that the Veteran was "just in the hospital at Research [Medical Center] for eval[uation] of chest pain."  As the Veteran's VA treatment records show no treatment in November 2008, it appears that the Veteran was prescribed nitroglycerine when he was evaluated for chest pain at Research Medical Center.  The Veteran has not submitted or requested that VA obtain records of such treatment.  However, as they appear relevant to the Veteran's claim for an earlier effective date, the AOJ should attempt to obtain records of treatment from Research Medical Center in November 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses      of all private medical care providers who treated him for a heart condition prior to October 2010, to specifically include treatment for chest pains at Research Medical Center in November 2008.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above development has been completed to the extent possible, and relevant records are associated with the claims file, the AOJ should provide the claims file to a physician to obtain an opinion with respect to the Veteran's claim for an earlier effective date for the award of service connection for IHD.

After a review of the claims file, the examiner should provide an opinion as to the earliest date the Veteran's ischemic heart disease first manifested.  [Ischemic heart disease is defined by regulation as including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina].  The examiner should provide a complete rationale for all opinions expressed.  

3.  After undertaking the development above and any additional development deemed necessary, the claim for     an earlier effective date for the grant of service connection for IHD should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished      a supplemental statement of the case and provided an appropriate period to respond thereto before the case              is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




